DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “another robot” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processor, storage unit configured to, an action detection unit configured to, an action 
In this instant case, applicant recited claim limitation directs to a generic action placeholder without revealing specific structure using generic placeholder for processor and storage unit configured to along with functional language “configured to” without structure modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 5, 6, 10, 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is also noted that dependent claims based upon rejected claims are also rejected based upon the dependency.  In this instant case, claims 2 – 4, 7 – 9, 12 - 15 and 17 – 19.

Regarding claims 1 and 16, applicant recited claim limitation regarding, “a processor…an action determination process/unit….based on the action of the user” are deemed to be indefinite since the recited claim directs to actions of the user but not directs to the recited robot apparatus.  
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether 

Regarding claims 5, 6, 10, and 11, applicant recited claim limitation regarding, “information about the action of the user”, “the information about the action of the watching robot” and “another robot” does not distinctly set forth what exactly the information or the action about the user or the robot is distinctly referring as ought to be set forth particularly regards applicant’s invention for claim subject matter.  
In this instant case, applicant recited claim limitation relating to “about a process/object” does not ascertain a specific degree what exactly “about” is referring to nor has a basis referring to “about” is set forth. Further, “another robot” does not distinctly set forth what or which exactly “another” is referring to.  Appropriate further clarification is required.  
See also at least MPEP 2173.05(b) III. Approximations A. “About”; the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991). 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 6 and 8 – 19 are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Pinter et al (US Pat Pub No. 2014/0155755).

Regarding claims 1, 12 and 16, Pinter shows a watching robot comprising a processor (See at least Para 0049 for tele robot 610 as the telepresence system/computer 200 with processor 230 on Para 0038): a storage unit configured to store a program to be executed by the processor executes the program stored in 
an action detection process and unit of detecting an action of a user (See at least Para 0047 for user action being detected using image sensor 611 and action of the user to be displayed upon monitor 615); 
an action determination process and unit of determining an action of the watching robot based on the action of the user detected by the action detection process (See at least Para 0038 for actigraphy module 214 for determine position/motion of the patient sensor data determining psychological state and evaluation module 217 for receiving testing result and determine adverse condition; See also Para 0044 for add and remove patient from routine check by determining the patient risk specified by medical data obtained by robot, Para 0043);
 	an action control process and unit of controlling the watching robot to perform the action determined by the action determination process (See also Para 0044 for add and remove patient from routine check by determining the patient risk specified by medical data obtained by robot, Para 0043); and
an output unit and process of externally outputting information about the action of the watching robot determined by the action determination process (See at least Para 0038 for alert module 218 notifies the care provider for the adverse 

Regarding claims 2, 13 and 17, Pinter et al shows the action detection process detects that the user is awake or asleep (See at least Para 0056 for determine that the patient is sleeping/asleep), the action determination process determines the watching robot to be in a state of being awake when the action detection process has detected that the user is awake (See at least Para 0056 for determining wakefulness through preconfigured thresholds of movement), or the watching robot to be in a state of being asleep when the action detection process has detected that the user is asleep (See at least Para 0056 for determining a sleeping state through preconfigured thresholds of movement).

Regarding claims 3, 14 and 18, Pinter et al shows the action detection process detects that the user is moving (See at least Para 0056 for movement threshold), the action determination process determines the watching robot to walk when the action detection process has detected that the user is moving (See at least Para 0046 for telepresence robot placed near the proximity of the high risk patient for patient monitoring by receiving the real time telemetry data of the patient and 

Regarding claims 4, 15 and 19, Pinter et al shows the action detection process detects that the user has spoken to the watching robot (See at least Para 0018 for user interact with telepresence robot using audio and sending commands to telepresence robot; see also Para 0038 for interactive test module 216 required the patient to responds orally), the action determination process determines the watching robot to talk with the user when the action detection process has detected that the user has spoken to the watching robot (See at least Para 0058 for telepresence robot to speak instructions to user with interactive test ).

Regarding claim 5, Pinter et al shows a recording control process of recording in a recording unit for information about the action of the user detected by the action detection process (See at least Para 0022 for audio and video recording and further stored in the database on Para 0035).

Regarding claim 6, Pinter et al shows the recording control process records information about the action of the watching robot determined by the action 

Regarding claim 8, Pinter et al shows the action detection process detects that the user is moving (See at least Para 0046 for telepresence robot placed near the proximity of the high risk patient for patient monitoring by receiving the real time telemetry data of the patient and dynamically adjust the robot route for within the proximity of the high risk patient) the action determination process determines the watching robot to walk when the action detection process has detected that the user is moving (See at least Para 0046 for telepresence robot placed near the proximity of the high risk patient for patient monitoring by receiving the real time telemetry data of the patient and dynamically adjust the robot route for within the proximity of the high risk patient), and the recording control process records a time during which the action determination process keeps determining the watching robot to walk in the recording unit (See at least Para 0046 for patient monitoring with robot moving within health care facility; Se at least Para 0037 for historical session data that is including recorded video /audio as transmitted by telepresence robot toward control device when the session active and later stored into server, Para 0022).

Regarding claim 9, Pinter et al the action detection process detects that the user has spoken to the watching robot (See at least Para 0018 for user interact with telepresence robot using audio and sending commands to telepresence robot; see also Para 0038 for interactive test module 216 required the patient to responds orally),the action determination process determines the watching robot to talk with the user when the action detection process has detected that the user has spoken to the watching robot (See at least Para 0038 for interactive module with robot and Para 0061 for robot direct ask the patient in audio form on Para 0061).

Regarding claim 10, Pinter et al shows the output process transmits from a transmission unit (See at least figure 2 for network interface 250), the action of the watching robot executed under the control of the action control process to a third person different from the user (See at least figure 1 for remote control devices 120 also on Para 0037).

Regarding claim 11, Pinter et al shows the output process transmits from a transmission unit about the watching robot executed under the control of the action control to another robot form the transmission unit (See at least Para 0040 for .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pinter et al (US Pat Pub No. 2014/0155755) in view of Angle et al (US Pat Pub No. 20140039680).

Regarding claim 7, Pinter et al shows the action detection process detects that the user is awake or asleep (See at least Para 0056 for determine that the patient is sleeping/asleep), 
the recording control process records a time from a time when the session begins to a time when the action determination process has determined the session ends in the recording unit (See at least Para 0022 for session content data being recorded in video and audio clip and later stored in server on Para 00022; an robot activation including a session starts for interactive test from the time of patient 950 awake on Para 0056);  however, Pinter et al does not further specify the session from time begin to end corresponding to a robot in awake state to sleep state;
Angle et al shows the action determination process determines the watching robot to be in a state of being awake when the action detection process has detected that the user is awake (See at least figure 6c of robot finite state machine including sleep and idle where from sleep state to idle state by user touch as indicating user being awake), 

It would have been obvious for one of ordinary skill in the art, to provide session recording function incorporation with robot states of angle, in order to provide patient monitoring in a predetermined interval as discussed by Pinter, Para 0045.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3666